Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Remarks
This Office Action fully acknowledges Applicant’s remarks filed on April 27th, 2022.  Claims 1, 3, 4, and 6-17 are pending.  Claim 17 is newly added.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 9, 10, 12, 13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weber (US 2016/0103061).
Weber discloses reactions vessels, arrangements thereof and methods therewith (abstract).  With regards to claims 1, 14, and 15, Weber discloses a cartridge for use in a measuring component, wherein the well comprises a lower barrel portion F3 (and wherein a volume of the lower barrel portion corresponding to a required amount of the fluid for measurement to be injected into the well, wherein such recitation corresponds to any volume which might be required for a measurement; the sizing of the lower barrel of Weber is commensurately sized and has a volume in as much as claimed herein), the lower barrel portion including a lower peripheral wall surrounding a lower space having a closed bottom that is closed by a bottom face (see in the wall near ‘A2’), an upper barrel portion (shown by “UB” and “2”) that is formed above the lower barrel portion, the upper barrel portion including an upper peripheral wall surrounding an upper space having an opening on a top end for supplying a sample to the well, the upper space having a cross-sectional area that decreases toward the closed bottom in the lower space, and a step portion F1 formed between the lower barrel portion and the upper barrel portion, the step portion continuously connecting an inner wall surface of the lower peripheral wall and an inner wall surface of the upper peripheral wall, the step including a floor portion with a planar portion (the horizontal wall portion shown in proximity with A1), which extends radially from the inner wall surface of the lower peripheral wall and has a predetermined width, and a rising wall portion with a rising wall surface that connects an outer perimeter of the planar portion and a bottom end of the inner wall surface of the upper peripheral wall (see vertical wall in proximity to F1), wherein an inclination angle formed at the bottom end of the upper surface by the inner wall surface of the upper peripheral wall and a plumb line perpendicular to the bottom face is greater than the angle formed at the bottom end of the upper space by the rising wall surface of the step and the plumb line (see fig. 7 wherein the step is a ninety degree step or providing a 0 degree incline with the plumb line and a line perpendicular to the planar portion of the step portion, whereas at the bottom end of the upper space a broader incline is clearly shown that is greater than 0; this can also be seen by way of parallel viewing of Applicant’s disclosed fig. 3b; further, and related thereto with regards to cl. 4 the angle formed by the plumb line and a line perpendicular to the planar portion is in a range of 0 to 20 degrees and herein found as 0 degrees as seen in fig. 7 and discussed above; pars. [0078-0090],and figs. 1-3, 4/7, for example).  With regard to claim 3, the planar portion is formed to be flat and all parts of the planar portion are formed at a certain height from the bottom face.  With regard to claim 6, and in constitution with claim 2, Weber provides that an angle formed by the plumb line and a line perpendicular to the rising wall surface is in a range of 70 to 90 ninety degrees (herein 90 degrees as seen through fig. 7).  With regard to claims and 9 and 15, the upper space of Weber includes an opening in the space that exists coincident with the recitation herein wherein such opening is decentered with respect to the bottom face as in cl. 9 and also has an opening as in claim 15 which is eccentric as claimed; Examiner asserts that presently the opening is not particularly bounded/defined by physical, structural elements and is provided as being within the upper space, wherein such an opening as in cls. 9/15 exists within the upper space as disclosed by Weber and such opening is fully capable of supplying a sample as it is a void of space that may be filled.  With regard to claim 10, as discussed above, an as seen in fig. 7, an inclination angle formed by the inner wall surface of the upper space and the plumb line is an inclination angle between 0.5 and 70 degrees.  With regard to claim 12, a planar shape of the well seen from above the opening is any one of circular, oval and substantially oval with both ends of a rectangular having arc-shaped ends (see fig. 3 and circular, for example). With regard to claim 13, the well of Weber is fully capable of storing a sample or reagent (wherein a sample/reagent are not positively claimed elements of the device and are drawn to prospective workpieces; further, Weber explicitly discloses such fluids; abstract, page 1, for example).  With regard to claim 17, Examiner notes that fluid is not a positively provided element to the device and it is drawn to an intended workpiece (the cartridge comprises a well formed for storing the fluid), and as Weber discloses a commensurately structured and arranged cartridge as claimed, the cartridge of Weber is said to be fully capable of providing such a fluid surface area as claimed, and this further speaks to a user visualizing a fill amount which is clearly possible, and further noting that the claims are drawn to a device which does not necessitate any sort of filling/level check operation.












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Linet (USPN 4,150,089).
Weber has been discussed above.
Weber does not specifically disclose that the planar portion has a color or roughness that is different from a color or roughness of the lower peripheral wall and the upper peripheral wall, or wherein the rising wall surface has a color or roughness that is different from a color or roughness of the lower peripheral wall and the upper peripheral wall, as in claims 7, and 8, and 14.
Linet discloses multi-chambered test tubes, and discloses providing color coding to various portions of the test tube by way of painting or surface coatings/indicator tapes on the exterior, as well as interior color coding techniques.  Linet discloses for example providing color coding to the stopper portion at the upper part of the test tube and color coding a body portion of the test tube for reference with testing procedures (lines 20-28, col. 4; line 55, col. 4 – line 22, col. 5, for example).
It would have been obvious to one of ordinary skill in the art to modify Weber so as to provide the planar portion with a color different from a color of the lower/upper peripheral wall, as well as the rising wall surface with a color that is different from a color of the lower/upper peripheral wall such as suggested by Linet wherein Linet discloses providing color coding to various parts of a multichambered test tube in order to highlight and inform a user of testing procedures, and wherein it is well within the ordinary skill of the artisan to provide such color coding to further portions of the test tube construction in Weber as in the planar portion, rising wall surface, and upper/lower peripheral walls, for likewise desired purpose of particular relative highlighting/demarcating so as to enable ease of visualization to the various segments and also inform a user of test procedure in a simple manner. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber.
Weber has been discussed above.
Weber is said to disclose an inclination angle formed by the inner wall surface of the upper space and the plumb line is an inclination angle between 0.5 and 70 degrees.  It is clearly shown in fig. 7 that the angle is greater than 0 and below 90; further, such angle appears to be in proximity of 45 degrees.
However, if Weber is not taken as disclosing this inclination angle between 0.5 and 70 degrees then such a modification would have been obvious to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art to modify Weber to provide an inclination angle between 0.5 and 70 degrees through routine experimentation and engineering in order to provide a decreasing cross-sectional area and transitional area for suitably receiving and passing the substance to the closed bottom of the lower barrel portion, and further wherein such a modification is seen as an obvious design choice absent a showing of a criticality or unexpected results arising otherwise.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weber and in  view of Desie et al. (2002/0057995).
Weber has been discussed above can be seen above.  
Weber does not disclose the roughened surface of the planar portion or rising wall portion as in cl. 11.
Desie et al. teach coating the inside of their wells with varying amounts of surface roughness [0023] as they teach “a surface treatment of the bottom layer can be applied on top of the base material…to improve the dynamics of spreading” [0023].
It would have been obvious to a person of skill in the art at the time the invention was made to have used surface roughness on the planar portion of the device taught by Desie to provided the expected benefit of improving the dynamics of spreading to the portion with the surface coating.  Furthermore, it is considered an ordinary engineering design choice through routine experimentation to provide a roughness from 0.5 microns to 5 microns for the reasons discussed above outside of a showing of a criticality or unexpected results arising otherwise.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weber and in  view of Kreuwel et al. (USPN 7,972,516), hereafter Kreuwel.
Weber has been discussed above.
Weber does not specifically disclose that the inclination angle on the first side of the peripheral wall is different than an inclination angle of the second side of the peripheral wall of the upper peripheral wall, as claimed.
Kreuwel discloses reaction vessels wherein an upper portion is defined by first and second sides of a peripheral wall which have different inclinations (see fig. 5, for example, wherein inclination at the first side in the area of ‘3’ has a different inclination angle than the second side of the peripheral wall at the slanted portion or the fully vertical portion).
It would have been obvious to one of ordinary skill in the art to provide a peripheral wall to the upper barrel that has first and second sides wherein the inclination angle on the first side of the peripheral wall is different than an inclination angle of the second side of the peripheral wall of the upper peripheral wall, as claimed, such as taught by Kreuwel in order to provide a vessel with an obvious, alternative form that suitably receives and funnels the sample/reagent/specimen to the measuring area bottom as likewise desired by Weber.

Response to Arguments
Applicant's arguments filed April 27th, 2022 have been fully considered but they are not persuasive. 
With regards to claims 1, 3, 4, 6-10, and 12-15 rejected under 35 USC 102a2 as being anticipated by Weber, Applicant traverses the rejection.
Applicant asserts that claim 1 has been amended to recite “a volume of the lower barrel portion corresponds…”
Examiner asserts that the claims are drawn to a device and do not positively require or necessitate a particular measurement/assay with a coincident volumetric amount of fluid required to be injected and corresponding with the volume in the lower barrel portion.
Herein, Applicant has failed to structurally distinguish the claims from that of the prior art and the lower barrel portion of Weber equivocally provides a volume corresponding to a required amount of the fluid for measurement to be injected into the well.  
This recitation corresponds to any volume which might be required for a given measurement. The sizing of the lower barrel of Weber is commensurately sized as claimed.

Likewise amendments were made to independent claims 14 and 15 and such claims are also maintained rejected for the reasons discussed above.
Further, with regards to claims 7, 8, and 14, a new grounds of rejection has been applied in view of the amendments to the claims with respect to the relative color/roughness of parts of the cartridge.
As discussed above, claims 7, 8, and 14 are herein rejected under 35 USC 103 over Weber in view of Linet for the reasons discussed above.
Additionally, the remaining dependent claims are maintained rejected as discussed above as there are no such deficiencies with respect to Weber as seen from the above discussion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798